Citation Nr: 0531642	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis and 
arthritis of the right shoulder with recurrent dislocation, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability marked by instability, currently rated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran had active service from July 1971 to December 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2004, the Board remanded 
these issues for further development; that development having 
been completed, these claims now return before the Board.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by a slight (noncompensable) loss of motion with 
degenerative findings established by X-ray.

2.  The veteran's left knee disability is currently 
manifested by a slight limitation of motion, and slight 
instability, with degenerative changes on X-rays.

3.  The veteran has completed high school and has had 
employment as a custodian, and in sales and construction.  
His left knee and right shoulder disabilities are assigned a 
combined evaluation of 40 percent and are his only service-
connected disabilities.

4.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
her educational and occupational background.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bursitis and arthritis of the right shoulder with recurrent 
dislocation have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201, 
5203 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for instability of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.71a, 
Diagnostic Code 5257 (2005).

3.  The criteria for a rating in excess of 10 percent for 
left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2004, and July 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated September 2002, 
the Board Remand dated January 2004, and the supplemental SOC 
(SSOC) dated July 2005, he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the July 
2005 SSOC.  

Although the January 2004, and July 2004 notice letters did 
not specifically contain the "fourth element" (i.e., tell 
the claimant to provide any relevant evidence in his or her 
possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The letter specifically informed the 
veteran of the type(s) of evidence that would be relevant to 
his claim for service connection and that it was his 
"responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the 
notification letters, the Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in January 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records and a VA examination report have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background

Historically, the Board notes that the veteran was granted 
service connection for both his left knee and right shoulder 
disabilities by a January 1982 RO decision, which was based 
on the veteran's service medical records, and the report of a 
VA examination.  At that time, the veteran was granted a 10 
percent evaluation for his knee, and a noncompensable 
evaluation for his right shoulder.  A July 1998 rating 
decision granted the veteran an additional 10 percent rating, 
based on the fact that VA treatment records showed that the 
veteran has limitation of motion and instability.  An April 
2001 rating decision increased the veteran's evaluation for 
his right shoulder to 10 percent, based on the report of a VA 
examination.

In February 2002, the veteran filed an increased rating claim 
for both his service connected left knee and right shoulder 
disabilities, as well as a claim for a total disability 
rating based on individual unemployability.  The veteran's 
evaluation for instability of his left knee was increased to 
20 percent during the course of this appeal, however, the 
veteran continues to disagree with the levels of disability 
assigned.  The relevant evidence of record includes the 
reports of VA outpatient treatment, and of a VA examination.

The veteran has been seen periodically during the course to 
his appeal with continued complaints of left knee pain and 
right shoulder pain.  The veteran has been seen several times 
for aspiration of the knee, and injections of medication into 
both the knee and the shoulder.

X-rays taken of the veteran's knee in August 2001 noted some 
loss of joint space medially, and osteophytic changes 
medially and laterally.  Examination at that time of the left 
knee noted no effusion, minimal patellar grind with no 
crepitus or apprehension, solid Lachman/drawers, stable to 
varus and valgus stress, and a meniscal cyst.  Knee x-rays at 
that time showed some loss of joint space medially, and 
osteophytic change medially and laterally.  The veteran was 
diagnosed with degenerative joint disease of the left knee, 
based on previous history of medial lateral meniscectomy and 
the veteran's description of pain.

A February 2002 VA outpatient treatment record indicated that 
the veteran's left knee was enlarged, with no effusion or 
warmth.  He had full range of motion of 0 to 180 degrees, and 
mild laxity with varus force (lateral instability).  The 
veteran was advised to wear a knee brace at all times because 
of mild instability of the joint.

A statement from a private company received in April 2002 
indicated that the veteran resigned from that company in 
December 1999, after indicating he was no longer able to 
work.

The veteran received a VA examination in May 2002.  At that 
time, the veteran reported swelling in his left knee and pain 
in his shoulder with some radiation to the right arm.  The 
veteran used a cane for ambulation.  He was unable to work 
because of his physical conditions, but he stated that he was 
able to do activities of daily living except for standing for 
long periods of time in one spot.  Examination of the 
veteran's shoulder revealed that he had 180 degrees of 
extension and abduction bilaterally.  He had 25 degrees of 
rearward extension bilaterally, 90 degrees internal, and 80 
degrees external rotation bilaterally.  There was no pain or 
weakness on abduction with resistance.  There was swelling of 
the right acromioclavicular joint, and tenderness in the long 
head of the biceps tendon.  The veteran was diagnosed with 
acromioclavicular joint arthritis and tendonitis.  
Examination of the left knee showed 145 degrees of flexion, 
and 0 degrees of extension bilaterally.  He was able to fully 
squat.  There was no fluid or instability of the knee.  Fully 
squatting did cause some pain in the knee.  The veteran had 
bony spurring on the tibial plateau joint line, medially in 
the left knee.  There was subpatellar crepitus in the left 
knee.  There was mild atrophy of the left quadriceps, with 
some weakness of the quadriceps.  The veteran was diagnosed 
with degenerative arthritis of the left knee.  The examiner 
indicated that the veteran also exhibited some weakened 
movement in his left knee, but this did not affect his range 
of motion.  His left quadriceps  fatigued more easily than 
the right, but there was no incoordination.  The fatiguing 
has no effect upon his restriction of motion.  He did not 
have increasing pain after repeated use, and therefore there 
was no effect on the joints.

An August 2002 VA outpatient treatment record indicated that 
the veteran's right shoulder had a decreased range of motion 
at the extreme of abduction, and a positive impingement sign.  
The left knee was again noted to have a full range of motion, 
and mild laxity with varus force.

A further August 2002 VA outpatient treatment record noted 
that the veteran's left knee range of motion was 0 -130 
degrees, with grade I medial instability, and some crepitus.  
The left knee had no effusion, minimal patellar grind, and no 
crepitus/apprehension.  It was noted to be stable to varus 
and valgus stress.  The veteran's right shoulder had a range 
of motion of forward flexion to 170 degrees, abduction to 170 
degrees, and external rotation to 60 degrees.  X-rays showed 
an acromioclavicular joint spur with bone infarcts.  The 
veteran was diagnosed with right shoulder AC arthrosis, and 
left knee degenerative joint disease.

A February 2003 outpatient treatment record noted that the 
veteran had only partial improvement in his right shoulder 
after an injection several months ago.  The veteran's right 
shoulder was noted to have a decreased range of motion at the 
extreme of abduction, and positive impingement sign.  The 
left knee was noted to be enlarged, with no effusion or 
warmth.  He had full range of motion, and was noted to have 
mild laxity with varus force.  The veteran was also noted to 
have osteoarthritis of the left knee, and right shoulder pain 
secondary to overuse, with rotator cuff tendinitis, rule out 
early osteoarthritis not seen on plain radiograph.

Of record are several statements from friends and coworkers' 
of the veteran's, who indicated that they had witnessed the 
veteran appear to have problems with both his left knee and 
right shoulder.

Entitlement to an increased evaluation for bursitis and 
arthritis of the right shoulder with recurrent dislocation, 
currently rated as 10 percent disabling.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran is currently in receipt of a 10 percent 
evaluation for bursitis and arthritis of the right shoulder 
with recurrent dislocation, under Diagnostic Codes 5010-5203.  

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

In addition, the veteran could be rated under the codes 
governing limitation of motion of the arm.  Diagnostic Code 
5201 provides that limitation of motion of the major or minor 
arm at shoulder level warrants a 20 percent disability 
rating. Limitation of motion of the major arm midway between 
the side and shoulder level warrants a 30 percent disability 
rating.  A 40 percent rating is warranted when there is 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

There is no indication that the veteran has an impairment of 
the humerus, or anklyosis of the scapulohumeral articulation, 
such that a rating would be warranted under either Diagnostic 
Code 5200 or Diagnostic Code 5202.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2005).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabling, under Diagnostic Code 5010, for his bursitis and 
arthritis of the right shoulder with recurrent dislocation.  
In this regard, the Board notes an August 2002 VA outpatient 
treatment record, which noted the veteran had forward flexion 
to 170 degrees, abduction to 170 degrees, and external 
rotation to 60 degrees, and X-rays at that time which showed 
an acromioclavicular joint spur with bone infarcts, a 
February 2003 VA outpatient treatment record, which indicated 
that the veteran had a decreased range of motion only at the 
extreme of abduction, and a positive impingement sign, and 
the report of a May 2002 VA examination, which indicated that 
the veteran had 180 degrees of extension and abduction 
bilaterally, 25 degrees of rearward extension bilaterally, 90 
degrees internal, and 80 degrees external rotation 
bilaterally, with no pain or weakness, but swelling of the 
acromioclavicular joint and tenderness in the long head of 
the biceps tendon.  The Board notes that none of these 
findings of limitation of motion is sufficient to warrant a 
compensable rating under Diagnostic Code 5201, for limitation 
of motion.  As the veteran has been noted to have 
degenerative findings established by X-rays however, and as 
the veteran has a noncompensable limitation of motion, the 
Board finds that the veteran would warrant a 10 percent 
evaluation under this code.  The Board notes that no evidence 
has been presented to indicate that the veteran has any 
nonunion of the clavicle with loose movement, such that a 
higher rating would be warranted under Diagnostic Code 5203.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
the veteran's for bursitis and arthritis of the right 
shoulder with recurrent dislocation.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling for 
instability, with a separate 10 percent evaluation for 
arthritis.

The Board notes that the veteran is currently in receipt of a 
10 percent rating for arthritis of the left knee, under 
Diagnostic Code 5010, and an additional 20 percent evaluation 
for instability of the left knee, under Diagnostic Code 5257.  
The veteran could also be rated under several additional 
codes, discussed below.

As noted above, Diagnostic Code 5010 provides that traumatic 
arthritis will be rated under Diagnostic Code 5003, which 
provides for the evaluation of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

As noted above, the veteran is also rated under Diagnostic 
Code 5257, for other impairment of the knee.  Under this 
code, other impairment of the knee, including recurrent 
subluxation or lateral instability, is rated as slight, 
moderate, or severe.  A 10 percent rating contemplates a 
slight impairment.  A 20 percent evaluation is warranted for 
moderate impairment.  A 30 percent evaluation is warranted 
for severe impairment.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2005).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Taking into account all relevant evidence, the Board finds no 
basis for a rating in excess of 20 percent for instability of 
the left knee, with a further 10 percent rating for 
arthritis.  In this regard, the Board notes an August 2001 
outpatient treatment report which indicated X-rays showed 
degenerative changes of the left knee, which was stable to 
varus and valgus stress, a February 2002 report of VA 
outpatient treatment which indicated that the veteran had a 
full range of motion, with mild instability, the report of a 
May 2002 VA examination, which indicated that the veteran had 
145 degrees of flexion, and 0 degrees of extension in the 
knee, the report of an August 2002 VA treatment record which 
noted a left knee full range of motion, with mild laxity with 
varus force, and a further August 2002 outpatient treatment 
record which noted range of motion of 0-130 degrees with 
medial instability.  The Board notes that none of these 
levels of limitation of motion, the least being 0-130 
degrees, rises to a compensable level under Diagnostic Code 
5260, or 5261, for either limitation of flexion or limitation 
of extension.  Therefore, the veteran is entitled to a 10 
percent rating under Diagnostic Code 5010, for degenerative 
findings established by X-ray, but with a noncompensable 
limitation of motion.

Additionally, the Board finds no more than moderate 
instability of the left knee.  The Board notes that, 
reviewing the treatment records noted above, the veteran has 
not, at any time, been found to have more than slight 
instability of the knee, and has at times been found to have 
a stable knee.  The Board finds this symptomatology 
consistent with a finding of slight instability, such that a 
10 percent rating would be warranted.  However, the Board 
will not disturb the current 20 percent evaluation for the 
instability of the left knee.  There is absolutely no 
evidence of record however, indicating that the veteran at 
any time has had severe instability of the knee, such that a 
30 percent rating would be warranted.

Finally, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain 
and dysfunction are not supported by adequate pathology.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet.App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1996); see also Hatlestad v. Derwinski, 
1 Vet.App. 164 (1991).  Here, the only pathology supporting 
the veteran's complaints of pain and dysfunction consists of 
X-ray studies showing degenerative changes at the right 
shoulder and left knee.  There is no objective medical 
evidence to support the veteran's allegations of pain and 
dysfunction that would warrant assigning a higher rating.  
The veteran's subjective complaints of increased pain and 
dysfunction on use are outweighed by the objective 
examination findings.

Thus, the Board finds that the preponderance of the evidence 
is against a grant of increased rating for the veteran's knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).



Entitlement to a total disability evaluation based on 
individual unemployability.

The veteran also contends that service connection is 
warranted for individual unemployability.  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2005).  If the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the appellant is service-connected 
for a disability of the left knee, currently evaluated 20 
percent disabling with a separate 10 percent evaluation, and 
a shoulder disability, currently evaluated as 10 percent 
disabling.  These evaluations do not meet the criteria that 
the veteran must have one service-connected disability rated 
at 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher.  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met in this instance.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected knee and shoulder conditions.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, for the appellant to prevail on his claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes the appellant's case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2005).  The sole fact that the appellant is unemployed 
or has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether 
the appellant can find employment.  See Van Hoose, supra.

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to a total disability 
evaluation based on individual unemployability.  In this 
regard, while the veteran reports he is unable to work due to 
his service connected disabilities, the Board notes that 
there is absolutely no objective medical evidence of record 
indicating that the veteran is unable to work due to his 
service connected disabilities.  There is a statement of 
record, dated April 2002, from the veteran's last employer, 
indicating that the veteran last worked in December 1999 for 
that company; however, that record indicates that the veteran 
quit that job because he felt he was unable to perform the 
work.  Social Security records reflect that the veteran has 
been receiving disability benefits for many years due to 
arthritis of multiple joints, in addition to the right 
shoulder and left knee.  They do not reflect that he was 
unable to work due to his service-connected disability alone.  

While the veteran does have some employment impairment due to 
his service connected disabilities, the Board finds that the 
level of impairment to the veteran's employment is adequately 
reflected in the disability evaluations the veteran currently 
receives.

Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased evaluation for bursitis and 
arthritis of the right shoulder with recurrent dislocation, 
currently rated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for a left knee 
disability marked by instability, currently rated as 20 
percent disabling, is denied.

Entitlement to an increased evaluation for arthritis of the 
left knee, currently rated as 10 percent disabling, is 
denied.


Entitlement to a total disability rating based on individual 
unemployability is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


